Title: To James Madison from George W. Erving, 5 August 1810
From: Erving, George W.
To: Madison, James


Private
Dear SirPhila Augt. 5. 1810
In my last letters to Mr Smith I mentioned my intention of returning to the United States; pursuant to which, after about a month passed with Mr Pinkney in London I embarked at Liverpool on the 23d June, and arrived at N. York on the 1st instt. It was my purpose to proceed to Washington without any delay, but I was induced to stay a day at N. York for the pleasure of conversing with Mr Gallatin.
I have in charge two dispatches from Mr Pinkney, which (in case of my going immediately to Washington) he requested me to deliver, or (otherwise) that I woud send by the post; Mr Gallatin being of opinion that this latter mode, will from hence, be perfectly safe, & as I have great need of some short repose, the dispatches in question will be sent forward by this nights mail.
The news of the “Non-intercourse suspension” act reached Liverpool on the 6h of June, by the brig “Tamaahmaah,” which had but 22 days passage from New York: the “Venus” frigate had been previously appointed to bring out Mr Morier & he was to have sailed at about the same time with myself.
A few days before leaving England I received a letter of 30 May from Mr Hackley of Cadiz wherin he mentions that the Regency has removed from the “Isla” into that city: this measure, (taken doubtless in consequence of the occupation of “Matagorda” by the french) has an aspect very unfavorable to the affairs of the patriots: Mr H also mentions that flour is becoming very scarce. I add nothing on these subjects hoping very soon to have the honor of paying my respects to you in person. Dear Sir with the Most respectful Attachment Your obdt & obliged St
George W Erving
P. S. I met at Liverpool Mr Short, who has taken passage in the “Pacifick” which was to have sailed in about a week after my departure; Mr Short expecting to have a long passage gave into my charge a letter from Doctor Logan to yourself. This I will transmit to you from Washington (where I expect to be in about four or five days from this time,) unless you shoud order otherwise.
GWE
